Citation Nr: 1035478	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-23 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right hip disorder, 
claimed as arthritis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2004, March 2005, and October 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Jackson, Mississippi (RO).  The Veteran testified at an 
August 2007 hearing before the undersigned sitting at the RO, a 
transcript of which is associated with the claims file.  

An April 2008 Board decision denied service connection for a 
right hip disorder.  The Veteran appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).  
Consequent to a February 2010 Memorandum Decision, the Veteran's 
appeal has been remanded to the Board.  A letter was sent to the 
Veteran and his representative on May 27, 2010, in which he was 
given 90 days from the date of the letter to submit additional 
argument or evidence in support of his appeal prior to the 
Board's readjudication.  No response was received.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

In pertinent part, the February 2010 Memorandum Decision stated 
that "the Board did not find that [the Veteran's statements as 
to his inservice injury] lacked credibility."  Therefore, the 
Memorandum Decision concluded, at the time of the April 2008 
Board decision, the record contained both credible lay evidence 
of an inservice injury, and objective evidence of a currently 
diagnosed right hip disorder.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  As such, the "low threshold" discussed 
in McLendon v. Nicholson was met, such that a VA examination 
should have been conducted.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  After review of the Memorandum Decision, the Board 
finds that a remand of this case is required so that such a VA 
examination may be conducted as the Board is not finding that the 
Veteran's statements are not credible.

Accordingly, the case is remanded for the following actions:

1.  Schedule the Veteran for a VA 
orthopedic ("joints") examination to 
determine the etiology of any hip disorder 
found.  The claims file and a copy of this 
Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  In addition to those 
stated below, any indicated diagnostic 
tests, including radiographic studies, 
deemed necessary for an accurate 
assessment must be conducted.  The 
examiner must record all pertinent medical 
complaints, symptoms, and clinical 
findings, and must review the results of 
any testing prior to completion of the 
report.  Following a review of the service 
and postservice medical records, the 
examiner must state whether any diagnosed 
hip disorder is at least as likely as not 
related to the Veteran's military service. 
The examiner should specifically base 
his/her opinion on the Veteran's statement 
that he fell in the shower in 1978 and was 
able to complete his tour of military 
service for the following six years 
without incident; that he was able to work 
in a manual labor profession subsequent to 
service without the need for treatment for 
approximately two decades; and, that the 
Veteran did not seek compensation benefits 
for a hip disability until it was 
replaced.  A complete rationale for all 
opinions must be provided, to include 
reference to current clinical findings 
and/or documents in the claims file, as 
needed.

2.  When the above development has been 
completed, readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, issue an additional 
supplemental statement of the case to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, return 
the appeal to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


